
	
		110th CONGRESS
		2d Session
		S. CON. RES. 94
		IN THE SENATE OF THE UNITED
		  STATES
		CONCURRENT RESOLUTION
		Recognizing the 60th anniversary of the
		  integration of the United States Armed Forces.
	
	
		Whereas
			 service members representing a wide diversity of races and nationalities have
			 fought in every war in the history of the United States;
		Whereas
			 on July 26, 1948, President Harry Truman signed Executive Order 9981, ordering
			 the racial integration of the Armed Forces;
		Whereas
			 President Truman declared that there should be equality of treatment and
			 opportunity for all persons in the Armed Forces, without regard to race, color,
			 religion, or national origin;
		Whereas
			 the United States could not maintain an all-volunteer force without the service
			 of, and critical role played by, service members representing a wide diversity
			 of races and nationalities;
		Whereas
			 service member diversity brings a unique perspective and experience to the
			 Armed Forces;
		Whereas
			 the Armed Forces led the way in social integration prior to the signal
			 achievement of the legal victory in the Supreme Court decision of Brown v.
			 Board of Education, 347 U.S. 483 (1954), which rejected separate white and
			 colored schools;
		Whereas
			 the Armed Forces led the way in social integration prior to the passage of the
			 Civil Rights Act of 1964, which banned discrimination in employment practices
			 and public accommodations, the Voting Rights Act of 1965, which restored and
			 protected voting rights, and the Civil Rights Act of 1968, which banned
			 discrimination in the sale or rental of housing;
		Whereas
			 the integration of the Armed Forces enhanced the combat effectiveness of the
			 military 60 years ago, and that still holds true to the current day;
		Whereas
			 the efforts of the Armed Forces to ensure equality of treatment and opportunity
			 for their personnel significantly assisted in the advancement of that goal for
			 all Americans; and
		Whereas
			 in 2008, members representing a wide diversity of races and nationalities serve
			 in senior leadership positions throughout the Armed Forces, as commissioned and
			 warrant officers, as senior noncommissioned officers, and as civilian leaders:
			 Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the historic significance of the
			 60th anniversary of the integration of the Armed Forces of the United
			 States;
			(2)reaffirms the commitment of the Federal
			 Government to ensuring diversity in the military; and
			(3)commends African-Americans, Hispanics,
			 Asian-Americans, Native Americans, and service members of all races and
			 nationalities for their remarkable achievements, sacrifices, and contributions
			 to our Armed Forces in all conflicts in United States history in the face of
			 discrimination, hostility, and other obstacles.
			
	
		
			Passed the Senate
			 July 22, 2008.
			
			Secretary
		
	
	
	
